DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910735857, filed on 08/09/2019.

Claim Interpretation
The Examiner notes that claim 12 defines the autonomous mobile device as one of a robot, an air purifier, a driverless car or an unmanned aerial vehicle. However, claim 13, which depends from claim 12, further limits ONLY the robot, without explicitly defining that the autonomous mobile device is a robot and that the robot is one of the listed options in the limitation. For purposes of examination, the Examiner is interpreting claim 13 as limiting the autonomous mobile device to a robot, and the robot being one of the listed options. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and therefore all dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to explicitly disclose “an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees.” While paragraph [0052] of the specification does mention that “it may be beneficial for an included angle between an angular bisector of the vertical field angle of the area array laser sensor and the horizontal line to not only be larger than 0 but also be smaller than ½ of the vertical field angle,” there is no explicit mention of an included angle larger than 0 and smaller than 30 degrees. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 10-13 and 15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JIANGSU MIDEA CLEANING APPLIANCES CO. LTD. (Foreign Patent No. CN 105286729 A) in view of Smith (US Patent Publication No. US 2015/0166060 A1), hereinafter referred to as ‘Jiangsu’ and ‘Smith’ respectively. 

As to claim 1, Jiangsu teaches an autonomous mobile device (Paragraph [004]: cleaning robot, i.e., autonomous mobile device), comprising:
a device body (Paragraph [004]: a robot body, i.e., a device body, and Paragraph [0025]); and
a first laser mounted on the device body (Paragraph [004]: laser disposed on the robot body, i.e., mounted on the device body, and Paragraphs [0032]-[0033]),
wherein the first laser is obliquely mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to the horizontal direction, i.e., obliquely mounted on the device body and Paragraph [0034]) in a direction of the vertical field angle (Paragraph [004]: formed to be perpendicular to the emission direction, i.e., in a direction of the vertical field angle and Paragraph [0034]).
Jiangsu fails to explicitly disclose the use of an “area array laser sensor,” and
an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees. 
Smith teaches an autonomous mobile robot, i.e., mobile device, with a sensor system to create a perception of the robot’s environment (See paragraph [0053]) where the sensors may include LIDAR, LADAR, laser scanner etc., i.e., “area array laser sensor” (See paragraph [0053]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Jiangsu to include an “area array laser sensor” such as a LIDAR sensor, as taught by Smith, because the use of such a sensor is well known in the art and provides a further convenient means for obstacle detection and ranging purposes for navigating autonomous mobile robots. 
Examiner notes that the specification filed by the Applicant does not explicitly disclose “an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees.”
Moreover, the cited prior art discloses the claimed invention except for “an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the “area array laser sensor” such that an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees in order to effectively detect obstacles in the direction of travel of the cleaning robot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner further notes that the specification filed by the Applicant does not contain any evidence of criticality regarding the aforementioned claim limitation.

As to claim 3, Jiangsu and Smith teach the device according to claim 1, and Jiangsu further teaches: 
wherein the first sensor is obliquely upwards mounted on the device body (Paragraph [007]: laser beam emitted upward with respect to the horizontal direction) in the direction of the vertical field angle (Paragraph [007]: formed as a line beam perpendicular to the emission direction, i.e., in the direction of the vertical field angle and Paragraph [0039]).

As to claim 5, Jiangsu and Smith teach the device according to claim 1, and Jiangsu further teaches: 
wherein the first sensor is obliquely downwards mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to a horizontal direction and Paragraph [0034]) in the direction of the vertical field angle (Paragraph [004]: formed to be perpendicular to the emission direction, i.e., in the direction of the vertical field angle and Paragraph [0034]).

As to claim 7, Jiangsu and Smith teach the device according to claim 1, and Smith further teaches: 
wherein the first area array laser sensor is a plurality of first area array laser sensors, and wherein one first area array laser sensor of the plurality of first area array laser sensors is mounted on a front side of the device body (See figure 9A and figure 9B; Paragraph [0053]), the front side being a side that the device body faces in a forward movement process of the autonomous mobile device (See figure 9A and figure 9B; Paragraph [0053]), and
	wherein each other first area array laser sensor of the plurality of first area array laser sensors is sequentially mounted at other positions of the device body according to a requirement on continuity of horizontal field angles (See figure 9A and figure 9B; Paragraph [0053]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Jiangsu and include a plurality of sensors sequentially mounted on the front side of the device body, as taught by Smith, because doing so would increase the overall field of view of the autonomous mobile robot and thereby improve obstacle detection and navigation capabilities. 

As to claim 8, Jiangsu and Smith teach the device according to claim 7, and Smith further teaches: 
wherein maximum viewing distance ends of the horizontal field angles of two adjacent first area array laser sensors of the plurality of first area array laser sensors intersect; or
	boundaries of the horizontal field angles of the two adjacent first area array laser sensors are parallel; or
boundaries of the horizontal field angles of the two adjacent first area array laser sensors intersect at a specified position (See figure 9A and figure 9B),
	wherein the specified position is determined by minimum observation distances required to be met by the two adjacent area array laser sensors (Paragraph [0064]: the sensors need to be placed in such a way that the robot itself an absolute minimum of occlusion to the sensors; in essence, the sensors cannot be placed in such that they are “blinded” by the robot itself, i.e., minimum observation distance required to be met by two adjacent area array laser sensors). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Jiangsu and include sensors with horizontal fields of view that intersect at specified positions, as taught by Smith, because doing so would increase the overall field of view of the autonomous mobile robot and thereby improve obstacle detection and navigation capabilities, especially providing visibility at close range near the device body. 

As to claim 10, Jiangsu and Smith teach the device according to claim 1, and Jiangsu further teaches: 
further comprising a second laser mounted on the device body (Paragraph [004]: first and second lasers disposed on the robot body, i.e., mounted on the device body and Paragraph [0033]-[0035]), wherein the second laser is horizontally mounted on the device body in the direction of the vertical field angle (Paragraph [004]: laser beam is emitted horizontally forward, and the laser beam is formed to be perpendicular to the emission direction, i.e., in the direction of the vertical field angle and Paragraph [0035]). 

As to claim 11, Jiangsu and Smith teach the device according to claim 10, and Jiangsu further teaches: 
wherein the first laser and the second laser are at the same mounting height on the device body (Paragraph [0054]: the first and second lasers are disposed at the same height).

As to claim 12, Jiangsu and Smith teach the device according to claim 1, and Jiangsu further teaches: 
wherein the autonomous mobile device is a robot, an air purifier, a driverless car or an unmanned aerial vehicle (Paragraph [004]: cleaning robot).

As to claim 13, Jiangsu and Smith teach the device according to claim 1, and Jiangsu further teaches: 
wherein the robot is a sweeping robot, a window cleaning robot, a greeting robot, a family caregiver robot, or a warehouse carrying robot (Paragraph [003]: sweeping robot).
 
As to claim 15, Jiangsu teaches an autonomous mobile device (Paragraph [004]: cleaning robot, i.e., autonomous mobile device), comprising:
a device body (Paragraph [004]: a robot body, i.e., a device body, and Paragraph [0025]); and
a first laser mounted on the device body (Paragraph [004]: laser disposed on the robot body, i.e., mounted on the device body, and Paragraphs [0032]-[0033]).
Jiangsu fails to explicitly disclose the use of an “area array laser sensor,” a “second area array laser sensor mounted on a lateral surface of the device body,” and 
“wherein if the autonomous mobile device supports a right edgewise mode, the second area array laser sensor is arranged on a left lateral surface of the device body.”
Smith teaches: 
a second sensor mounted on a lateral surface of the device body (See figure 1, label 535; paragraph [0053]: sensor 535 may be LIDAR, LADAR, laser scanner etc., i.e., area array laser sensor; [paragraph [0072]: side sensor 535), and
wherein if the autonomous mobile device supports a right edgewise mode, the second area array laser sensor is arranged on a left lateral surface of the device body (Paragraph [0015]: firing a side ranging sensor disposed on a side of the robot body while the robot travels adjacent the wall, such that the robot maintains a threshold wall following distance, i.e., “left or right edgewise mode”; See FIG. 11C, which depicts sensor 535 disposed on the left lateral surface of the device body; Paragraph [0053]: sensor 535 may be LIDAR, i.e., area array laser sensor; Paragraph [0072]: side sensor 535).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu and include a second “area array laser sensor” such as a LIDAR sensor on a lateral surface of the device body, as taught by Smith, because the use of such a sensor is well known in the art and improves the obstacle detection capabilities of the mobile robot. 

As to claim 17, Jiangsu and Smith teach the device according to claim 15, and Smith further teaches: 
maximum viewing distance ends of horizontal field angles of the first area array laser sensor and the second area array laser sensor intersect; or
boundaries of the horizontal field angles of the first area array laser sensor and the second area array laser sensor are parallel; or
	boundaries of the horizontal field angles of the first area array laser sensor and the second area array laser sensor intersect at a specified position (See figure 9A and figure 9B),
	wherein the specified position is determined by minimum observation distances required to be met by the first area array laser sensor and the second area array laser sensor (Paragraph [0064]: the sensors need to be placed in such a way that the robot itself an absolute minimum of occlusion to the sensors; in essence, the sensors cannot be placed in such that they are “blinded” by the robot itself, i.e., minimum observation distance required to be met by two adjacent area array laser sensors).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Jiangsu and include sensors with horizontal fields of view that intersect at specified positions, as taught by Smith, because doing so would increase the overall field of view of the autonomous mobile robot and thereby improve obstacle detection and navigation capabilities, especially providing visibility at close range near the device body.
 
As to claim 18, Jiangsu and Smith teach the device according to claim 15, and Jiangsu further teaches: 
wherein at least one of the first laser sensor and the second laser sensor is obliquely mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to a horizontal direction, i.e., obliquely mounted on the device body, and Paragraph [0034]) in a direction of a vertical field angle (Paragraph [004]: formed as a line beam perpendicular to the emission direction, i.e., in a direction of the vertical field angle, and Paragraph [0035]). 

As to claim 21, Jiangsu teaches an autonomous mobile device, comprising:
a device body (Paragraph [004]: a robot body, i.e., a device body, and Paragraph [0025]); and
a first laser mounted on the device body (Paragraph [004]: laser disposed on the robot body, i.e., mounted on the device body, and Paragraphs [0032]-[0033]),
wherein the first laser is obliquely mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to the horizontal direction, i.e., obliquely mounted on the device body and Paragraph [0034]) in a direction of the vertical field angle (Paragraph [004]: formed to be perpendicular to the emission direction, i.e., in a direction of the vertical field angle and Paragraph [0034]).
Jiangsu fails to explicitly disclose an 
“area array laser sensor,” and
“wherein the first area array laser sensor is a plurality of first area array laser sensors, and wherein one first area array laser sensor of the plurality of first area array laser sensors is mounted on a front side of the device body, the front side being a side that the device body faces in a forward movement process of the autonomous mobile device,” and
“wherein each other first area array laser sensor of the plurality of first area array laser sensors is sequentially mounted at other positions of the device body according to a requirement on continuity of horizontal field angles,” and
“wherein maximum viewing distance ends of the horizontal field angles of two adjacent first area array laser sensors of the plurality of first area array laser sensors intersect.”

Smith teaches an autonomous mobile robot, i.e., mobile device, with a sensor system to create a perception of the robot’s environment (See paragraph [0053]) where the sensors may include LIDAR, LADAR, laser scanner etc., i.e., “area array laser sensor” (See paragraph [0053]). Smith further teaches: 
wherein the first area array laser sensor is a plurality of first area array laser sensors, and wherein one first area array laser sensor of the plurality of first area array laser sensors is mounted on a front side of the device body (See figure 9A and figure 9B; Paragraph [0053]), the front side being a side that the device body faces in a forward movement process of the autonomous mobile device (See figure 9A and figure 9B; Paragraph [0053]), and
	wherein each other first area array laser sensor of the plurality of first area array laser sensors is sequentially mounted at other positions of the device body according to a requirement on continuity of horizontal field angles (See figure 9A and figure 9B; Paragraph [0053]), and
	wherein maximum viewing distance ends of the horizontal field angles of two adjacent first area array laser sensors of the plurality of first area array laser sensors intersect (See FIG. 9A, 9
B, 10A, 10C, 10E). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu, such that the maximum viewing distance ends of the horizontal field angles of two adjacent first area array laser sensors of the plurality of first area array laser sensors intersect, as taught by Smith, because doing so would allow the system to more effectively detect and avoid obstacles and reduce the occurrence of blind spots in the robot’s field of view. 
	
Claims 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu and Smith, as applied to claims 1-8, 10-13 and 155-18 above, further in view of Jun et. al. (US Patent Publication No. US 2017/0332872 A1), hereinafter referred to as ‘Jun.’  

As to claim 9, Jiangsu and Smith teach the device according to claim 1, but fail to explicitly disclose: 
wherein a distance between a first intersection point and the mobile device is greater than a first set distance threshold, and the first intersection position is a position where a lower boundary of the vertical field angle of the first array laser sensor is intersected with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a first intersection point and the mobile device is greater than a first set distance threshold (See figure 7, label D1; paragraph [0062]: farther than distance D1 from the mobile robot), and the first intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface). 
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu and Smith and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

As to claim 14, Jiangsu and Smith teach the device according to claim 10, but fail to explicitly disclose: 
wherein a distance between a second intersection position and the autonomous mobile device is greater than a second set distance threshold, and the second intersection position is a position where a lower boundary of the vertical field angle of the second area array laser sensor is intersected with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a second intersection point and the mobile device is greater than a second set distance threshold (See figure 7, label D2; paragraph [0063]), and the second intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface).
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu and Smith and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

As to claim 19, Jiangsu and Smith teach the device according to claim 15, but fail to explicitly disclose: wherein a distance between a first intersection position and the autonomous mobile device is greater than a first set distance threshold, and the first intersection position is a position where a lower boundary of the vertical field angle of the first area array laser sensor intersects with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a first intersection point and the mobile device is greater than a first set distance threshold (See figure 7, label D1; paragraph [0062]: farther than distance D1 from the mobile robot), and the first intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface).
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu and Smith and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

As to claim 20, Jiangsu and Smith teach the device according to claim 15, but fail to explicitly disclose: wherein a distance between a second intersection position and the autonomous mobile device is greater than a second set distance threshold, and the second intersection position is a position where a lower boundary of the vertical field angle of the second area array laser sensor intersects with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a second intersection point and the mobile device is greater than a second set distance threshold (See figure 7, label D2; paragraph [0063]), and the second intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface).
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu and Smith and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

Response to Arguments
According to the Applicant’s remarks: 
“the cited references at least fail to disclose or suggest the following feature of claim 1:
a) an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees.”
Applicant’s arguments have been fully considered but they are not persuasive. Examiner notes that the specification filed by the Applicant on 11/11/2019, does not explicitly disclose “an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees.”
Moreover, the cited prior art discloses the claimed invention except for “an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the “area array laser sensor” such that an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner further notes that the specification filed by the Applicant does not contain any evidence of criticality regarding the aforementioned claim limitation. 

Applicant further argues that:
“the cited references at least fail to disclose or suggest the following feature of claim 15: 
b) wherein if the autonomous mobile device supports a right edgewise mode, the second area array laser sensor is arranged on a left lateral surface of the device body.” 
“Applicant submits that Smith discloses only that the side sensor 535 is arranged on the right side of the autonomous mobile robot.”
Applicant’s arguments have been fully considered but they are not persuasive. Examiner would like to draw the Applicant’s attention to FIG. 11C in Smith (inserted below), which depicts sensor 535 on the left lateral surface of the device body.

    PNG
    media_image1.png
    225
    246
    media_image1.png
    Greyscale

See Smith, Paragraph [0039]: FIG. 11C is a top view of the robot of FIGS. 11A and 11B as it executes a wall-following behavior. 

Finally, Applicant argues that none of the cited references disclose the feature of "maximum viewing distance ends of the horizontal field angles of two adjacent first area array laser sensors of the plurality of first area array laser sensors intersect.”
Applicant’s arguments have been fully considered but they are not persuasive. Examiner would like to draw the Applicant’s attention to FIG. 9A in Smith (inserted below), which depicts “maximum viewing distance ends of the horizontal field angles of two adjacent first area array laser sensors of the plurality of first area array laser sensors intersect.”

    PNG
    media_image2.png
    278
    386
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666